In an action, inter alia, to restrain the defendant from competing with plaintiffs, plaintiffs appeal from an order of the Supreme Court, Westchester County, dated December 2, 1976, which granted defendant’s motion to vacate a default judgment of the same court, dated April 7, 1976. Order affirmed, without costs or disbursements. Under the circumstances presented, granting the motion to vacate the default judgment was a proper exercise of Special Term’s discretion and should not be disturbed. Hopkins, J. P., Shapiro, Suozzi and Mollen, JJ., concur.